Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 1 of 15 PageID #:1


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS


                                            )
Christopher Walters,                        )
                                            )
                       Plaintiff,           )
                                            ) Case No. 1:19-cv-7651
 VS.                                        )
                                            )            COMPLAINT
 TAKEDA PHARMACEUTICALS U.S.A.              )
 INC., and TAKEDA                           )     JURY TRIAL DEMANDED
 PHARMACEUTICALS AMERICA, INC.;             )
                                            )
                       Defendants.
                                            )
                                            )
     Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 2 of 15 PageID #:2




               COMES NOW THE PLAINTIFF, Christopher Walters (“Plaintiff”), and by and

for his/her Complaint against Defendants, states and alleges upon information and belief and

based upon the investigation of counsel, as follows:

                                   INTRODUCTION

       This is a personal injury action for damages arising from Plaintiff’s use of Defendants’

(Takeda Pharmaceutical Company Limited, Takeda Pharmaceuticals U.S.A., Inc., and Takeda

Pharmaceuticals America, Inc. (collectively “Defendants”)) dangerously defective prescription

drug, Uloric, prescribed for the treatment of gout. Defendants    designed,    marketed,   and

distributed Uloric in the United States, all the while knowing significant risks that were

never disclosed to the medical and healthcare community, including Plaintiff’s prescribing

doctor, Food and Drug Administration (hereinafter referred to as "FDA''), to Plaintiff, and/or

the public in general. Further, Defendants failed to provide adequate warnings to patients and

the medical community, including Plaintiff’s prescribing physician, of the risks associated

with using the drug.

       Throughout the time Defendants marketed Uloric, Defendants withheld material

adverse events from the public, medical community and FDA. Defendants failed to disclose

the serious link between Uloric use and “Major Adverse Cardiovascular Events” (“MACE”)

which ultimately culminated in a mandatory FDA imposed “Black Box” Warning. Ultimately,

tens of thousands of patients, including Plaintiff, were placed at risk and harmed as a result

of this misleading conduct.

                                        PARTIES

1.     At all times relevant hereto, Plaintiff Christopher Walters was a citizen and resident

       of RobesonCounty, in the State of North Carolina.
     Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 3 of 15 PageID #:3




2.     Upon information and belief, Plaintiff consumed and regularly used Defendants'

       Uloric® (febuxostat) product. As a result of his use of Defendants' Uloric product,

       Plaintiff suffered from severe physical and emotional injuries, including but not

       limited to a Non ST-Segment Elevation Myocardial Infarction. Based on information

       and belief, Plaintiff's ingestion of Uloric caused his injuries.

3.     Defendant, Takeda Pharmaceuticals U.S.A., Inc. (hereinafter "TPUSA."), is a wholly

       owned U.S. subsidiary of Takeda Pharmaceutical Company, Limited – a Japanese

       corporation. TPUSA is organized under the laws of Delaware and has its principal

       place of business located at One Takeda Parkway, Deerfield, Illinois      60015. TPUSA

       is   one   of       the largest pharmaceutical companies in the United States with annual

       sales in excess of five billion dollars.

4.     Defendant, Takeda Pharmaceuticals America, Inc. (hereinafter "TPA."), is a wholly

       owned U.S. subsidiary of TPUSA and a U.S. commercial organization of Takeda

       Pharmaceutical Company, Limited. TPA is organized under the laws of Delaware and

       has its principal place of business located at One Takeda Parkway, Deerfield, Illinois

       60015.

5.     Defendants          directly   or    through     their    agents or employees designed,

       manufactured, marketed, and sold Uloric in the United States which is used to lower

       blood uric acid levels in adults with gout.

                               JURISDICTION AND VENUE

6.     This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332,

       because the amount in controversy exceeds $75,000.00 and the Parties are citizens of

       different states.
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 4 of 15 PageID #:4




7.      This Court has supplemental jurisdiction over the remaining common law and state

        claims pursuant to 28 U.S.C. §1367.

8.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because at least one

        Defendant conducts business in this District and is incorporated under the laws of the

        State of Illinois.

9.      Defendants currently           transact      business in Illinois and within this District.

        Specifically, TPUSA and TPA’s principal place of business is located within this

        District.

                                 GENERAL ALLEGATIONS

10.     Uloric is a xanthine oxidase inhibitor, which contains the active ingredient, febuxostat.

        Febuxostat is a nonpurine inhibitor of xanthine oxidase, and it is designed for patients

        with hyperuricemia and gout, and also to patients who have exhibited sensitivities to

        allopurinol. Allopurinol was a “first line” drug used for the treatment of hyperuricemia

        and gout.

11.     Since 1946, allopurinol has been used as a xanthine oxidase inhibitor for treatment of

        hyperuricemia and gout. In         2009,         the   FDA     approved     febuxostat   as   an

        alternative therapy for hyperuricemia and gout.

12.     Hyperuricemia is defined as high levels of uric acid in the blood. In most cases,

        where       elevated   serum     uric     acid    is   noted   without    inflammatory response,

        patients are asymptomatic and treatment is not advised. However, in the cases where

        painful inflammation around the crystallized urate in the joint has already formed, the

        patient is generally diagnosed with gout leading to treatment.

13.     Gout is an inflammatory arthritic disease with growing incidence. Gout was originally
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 5 of 15 PageID #:5




        associated with individuals consuming a high-fat diet coupled with a relatively inactive

        lifestyle. Currently, gout is now considered a metabolic disorder and is linked to a

        variety of other disease states. In recent years, gout was associated with an assortment

        of other conditions including, hypertension, obesity, kidney disease, hyperlipidemia,

        metabolic syndrome and cardiovascular disease.        Most patients exhibit elevated

        serum uric acid levels for years before symptoms arise. Gout is most commonly

        observed in males over fifty years of age.

A.      Defendants’ File an NDA with FDA Ultimately Leading to Uloric’s Approval; and
        Defendants’ Scheme to Down-Play the Number of Adverse Events Stemming from
        Uloric use.

14.     On information and belief, Defendants submitted their originally New Drug

        Application (“NDA”) for Uloric to Food and Drug Administration (hereinafter

        "FDA") in 2003-2004. FDA ultimately approved the sale and distribution of Uloric in

        February 2009.

15.     The NDA process, required Defendants to comply with all adverse event reporting

        requirements, including the reporting requirements set forth in 21 C.F.R. §314.80.

16.     On information and belief, Defendants failed to comply with these requirements,

        construction a scheme designed to intentionally conceal     a substantial   number of

        adverse event reports from FDA and the public.

17.     By way of example, Defendants suppressed knowledge of, and failed to submit full

        and complete Periodic Adverse Drug Experience Reports to FDA, which evidenced

        an risks from Uloric associated with Drug/Drug Interaction while treating gout.

        Such conduct by Defendants deviated from the duties and conduct of a responsible

        pharmaceutical manufacturer     and demonstrated     a failure to ensure       its own
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 6 of 15 PageID #:6




        minimal     compliance     with requirements of the Federal Food Drug and Cosmetic

        Act.

18.     Upon information and belief, Defendants submitted false Periodic Adverse Drug

        Experience Reports to FDA. Defendants did so because it failed to include numerous

        Drug/Drug Interaction adverse events as serious adverse events.

B.      Major Cardiac Adverse Effects, Including Thromboembolic Events

19.     Prior to Uloric’s original approval for marketing in the United States, Defendants

        interacted with FDA for nearly five years in an effort to obtain approval. In fact, due to

        concerns about the increased risk of cardiac thromboembolic events compared to

        placebo or allopurinol, Defendants were asked to provide further data to FDA before it

        would approve the NDA.

20.     In response to FDA’s concerns about cardiovascular safety, Defendants submitted a

        reanalysis that included a re-adjudication of previously reported events, which FDA

        ultimately concluded was inadequate to address the agency’s concerns.

21.     In 2008, Defendants approached FDA with a new application for approval of Uloric.

        Ultimately, FDA convened an Advisory Committee to review the data provided by

        Defendants. Based upon the paucity of data, most members felt that it was impossible to

        draw firm conclusions about the cardiovascular safety of the drug. As such, many

        committee members were only willing to approve the drug with a requirement that

        additional studies be required to assess the cardiovascular safety of the drug.

22.     The approval required Defendants to submit a protocol for the study in 2009, begin the

        trial in 2010 and complete the trial by January, 2014.

23.     Despite the time table laid out by FDA, the post-marketing trial conducted by
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 7 of 15 PageID #:7




        Defendants did not conclude until several years after required by FDA. The post-

        marketing trial Defendants’ conducted is known as The Cardiovascular Safety of

        Febuxostat and Allopurinol in Patients with Gout and Cardiovascular Morbidities

        (CARES) trial. The data from this trial was published in the New England Journal of

        Medicine in March 2018 and concluded all-cause mortality and cardiovascular mortality

        were higher with febuxostat than with allopurinol.

24.     As soon as FDA was provided the data from the CARES trial, as required in the original

        approval of the drug, FDA required Defendants include a Black Box warning to the label

        of Uloric warning of the cardiovascular risks of the drug. The warning was added to the

        febuxostat label in February, 2019.

25.     At no time prior to February, 2019 was a Black Box warning regarding cardiovascular

        risks present on the warning label. Upon information and belief, at no time prior to 2018

        when the results of CARES were provided to FDA, did Defendants seek to add

        additional warning about the cardiovascular risks of the drug.

                            PLAINTIFF SPECIFIC FACTS

26.     Upon information and belief, prior to 2013, Plaintiff's treating medical physician

        prescribed Uloric to Plaintiff due to Plaintiff’s medically diagnosed gout condition.

        Defendants represented Uloric to be an appropriate and suitable product for such

        purposes.

27.     On or about February 2, 2015 and January 23, 2017, Plaintiff experienced multiple

        Myocardial Infarctions that required medical treatment.

28.     As a result of Defendants' actions and inactions, Plaintiff was injured due to Uloric,

        which caused Plaintiff various injuries and damages. Plaintiff accordingly seeks
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 8 of 15 PageID #:8




        damages associated with these injuries.

29.     Defendants ignored reports from patients and health care providers throughout the

        United States of Uloric's failure to perform as intended, which led to the severe and

        debilitating injuries suffered by Plaintiff, and numerous other patients. Rather than

        doing adequate testing to determine the cause of these injuries or rule out Uloric's

        design as the cause of the injuries, Defendants continued to market Uloric as a safer

        and more effective prescriptive drug as compared to other available alternative

        treatment for hyperuricemia and gout.

30.     Defendants did not timely or adequately apprise the public and physicians, including

        Plaintiff’s physicians, of the adverse effect or defects in Uloric despite Defendants'

        knowledge that it had failed due to the described defects.

31.     Defendants'      Uloric     was   at all times   utilized   and prescribed   in a manner

        foreseeable to Defendants, as Defendants generated the instructions for use for

        Plaintiff to take Uloric.

32.     Plaintiff and Plaintiff’s physicians foreseeably used the Defendants’ Uloric, and did

        not misuse, or alter the Uloric in an unforeseeable manner.

33.     Through their affirmative misrepresentations and omissions, Defendants actively

        concealed from Plaintiff and his/her physicians the true and significant risks

        associated with Uloric consumption.

34.     As a result of Defendants' actions, Plaintiff and his/her physicians were unaware,

        and could      not have reasonably known or have learned through              reasonable

        diligence     that Plaintiff would be exposed to the risks identified in this Complaint

        and that those risks were the direct and proximate result of Defendants' conduct.
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 9 of 15 PageID #:9




35.     As a direct result of being prescribed and consuming Uloric, Plainitff has been

        permanently and severely injured, having suffered serious consequences.

36.     Plaintiff, as a direct and proximate result of Uloric, suffered severe mental and

        physical pain and suffering and has sustained permanent injuries and emotional

        distress, along with economic loss due to medical expenses and living-related

        expenses due to his new lifestyle.

37.     Plaintiff’s physicians would not have prescribed Uloric had Defendants properly

        disclosed the risks associated with its use.

            EQUITABLE TOLLING OF STATUTE OF LIMITATIONS

38.     Defendants failed to disclose a known defect and affirmatively misrepresented that

        Uloric was safe for its intended use. Further, Defendant actively concealed the true

        risks associated with the use of Uloric. Neither Plaintiff nor the prescribing physician

        had knowledge that Defendants were engaged in the wrongdoing alleged herein.

39.     Because of Defendant's concealment of and misrepresentations regarding the true risks

        associated with Uloric, Plaintiff could not have reasonably discovered Defendants'

        wrongdoing at any time prior to the commencement of this action.

40.     Thus, because Defendants fraudulently concealed the defective nature of Uloric and

        the risks associated with its use, the running of any statute of limitations has been

        tolled. Likewise, Defendants are estopped from relying on any statute of limitations.

41.     Additionally, and alternatively, Plaintiff files this lawsuit within the applicable

        limitations period of first suspecting that Uloric caused the appreciable harm

        sustained by Plaintiff.   Plaintiff did not have actual or constructive knowledge of acts

        indicating to a reasonable person that Plaintiff was the victim of a tort. Plaintiff was
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 10 of 15 PageID #:10




         unaware of the facts upon which a cause of action rests until less than the applicable

         limitations period prior to the filing of this action. Plaintiff’s lack of knowledge was

         not willful, negligent, or unreasonable.

                                           COUNT 1
                                       STRICT LIABILITY

42.      Plaintiff incorporates by referenced each and every preceding paragraph as though fully

         set forth herein.

43.      At all times relevant hereto, Defendants manufactured, designed, distributed, and/or sold

         Uloric.

44.      At all times relevant hereto, the dangerous propensities of Uloric were known to

         Defendants, or reasonably and scientifically knowable to them, through appropriate

         research and testing by known methods, at the time they distributed, supplied, or

         sold their respective products, and not known to ordinary physicians who would be

         expected to prescribe the drug to their patients.

45.      The Uloric product as distributed by Defendants was a defective and unreasonably

         dangerous    product, as Defendants failed to       provide appropriate       and adequate

         warnings and instructions to render the products reasonably safe for its ordinary,

         intended, and reasonably foreseeable uses; in particular the common, foreseeable and

         intended use of Uloric to lower blood uric acid levels in adults with gout.

46.      Defendants failed to properly and adequately warn and instruct Plaintiff and Plaintiff’s

         treating physician that Defendants'        Uloric    product    was    designed     and/or

         manufactured in a way that could cause injuries and damages, including lasting and

         permanent injuries.    Defendants further failed to inform and/or warn Plaintiff and

         Plaintiff's treating physician with respect to the selection of appropriate candidates to
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 11 of 15 PageID #:11




         receive Defendants' Uloric product.

47.      Defendants failed to properly and adequately warn and instruct Plaintiff and Plaintiff's

         treating physician as to the risks of the Defendants' Uloric product. To the contrary,

         Defendants withheld information from Plaintiff and Plaintiff’s physician regarding

         the true risks related to prescribing the Uloric product.

48.      The Uloric product, as distributed by Defendants, was dangerous in design at the time

         it left the Defendants' control.

49.      Plaintiff did not misuse or materially alter the Uloric as prescribed and dispensed to

         Plaintiff and used by Plaintiff.

50.      At the time the Uloric product left Defendants' control, there existed feasible and

         suitable alternative design for the treatment of hyperuricemia and gout that was

         capable of preventing Plaintiff’s damages.

51.      When compared to other feasible alternatives, the Uloric product greatly results in a

         much higher risk of injuries and side effects. Other feasible alternative designs exist

         which do not present the same frequency and severity of risks.

52.      At all times      relevant   to this    action,   Defendants   manufactured,   supplied,

         distributed, and/or sold Uloric in a defective and dangerous condition, as described

         above, to Plaintiff.

53.      The Uloric received by Plaintiff did not perform safely as an ordinary consumer would

         have expected it to perform when used in a reasonably foreseeable way.

54.      Furthermore, a reasonable patient would conclude the possibility and seriousness of

         harm outweighs the benefit from it’s normal, intended use.

55.      As a direct, foreseeable and proximate result of Defendants' defective Uloric
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 12 of 15 PageID #:12




         product, Plaintiff suffered grievous bodily injuries and consequent economic and other

         losses, as referenced above, when his physicians, lacking adequate warnings and other

         appropriate facts that were misrepresented or omitted from the information (if any)

         Defendants provided to physicians      for   their   respective   products. Plaintiff has

         suffered injury of   a   personal and pecuniary nature, including pain and suffering,

         medical expenses, lost income and disability.

                                            COUNT II
                                          NEGLIGENCE

56.      Plaintiff incorporates by referenced each and every preceding paragraph as though fully

         set forth herein.

57.      At all times relevant hereto, it was the duty of Defendants to use reasonable care in the

         manufacturing, design, distribution, and/or sale of Uloric.

58.      Defendants failed to exercise ordinary care in the manufacture, sale, labeling, and

         marketing Uloric in that Defendants know or should have known that Uloric created a

         high risk of unreasonable harm to Plaintiffs and other users.

59.      In disregard of its duty, Defendants committed one or more of the following negligent

         acts or omissions:

                 a.      Manufacturing, producing, promoting, formulating, creating, developing,
                         designing, selling, and distributing Uloric without thorough and
                         adequate pre and post-market testing of the product;

                 b.      Manufacturing, producing, promoting, advertising, formulating,
                         creating, developing, and designing, and distributing Uloric while
                         negligently and intentionally concealing and failing to disclose
                         clinical data which demonstrated the risk of serious harm associated
                         with the use of Uloric;

                 c.      Failing to undertake sufficient studies and conduct necessary tests
                         to determine whether or not Uloric was safe for its intended use;
      Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 13 of 15 PageID #:13




                d.     Failing to disclose and warn of the product defect to the regulatory
                       agencies, the medical community, and consumers that Defendants
                       knew and had reason to know that Uloric was indeed unreasonably
                       unsafe and unfit for use by reason of the product's defect and risk of
                       harm to its users;

                e.     Failing to warn Plaintiff, the medical and h ealthcare community, and
                       consumers that the product's risk of harm was unreasonable and
                       that there were safer and effective alternative hyperuricemia and
                       gout products available to Plaintiff and other consumers;

                f.     Failing to provide adequate instructions, guidelines, and safety
                       precautions to those persons to whom it was reasonably foreseeable
                       would use Uloric;

                g.     Advertising, marketing, and recommending the use of Uloric, while
                       concealing and failing to disclose or warn of the dangers known
                       by Defendants to be connected with, and inherent in, the use of
                       Uloric;

                h.     Representing that Uloric was safe for its intended use when in fact
                       Defendants knew and should have known the product was not safe for
                       its intended purpose;

                i.     Failing to disclose to and inform the medical community and
                       consumers that other forms of safer and effective alternative
                       hyperuricemia and gout products were available for use for the
                       purpose for which Uloric was manufactured;

                j.     Continuing to manufacture and sell Uloric with the knowledge that
                       Uloric was unreasonably unsafe and dangerous;

                k.     Failing to use reasonable and prudent care in the design, research,
                       manufacture, and development of Uloric so as to avoid the risk of
                       serious harm associated with the use of Uloric. Failing to design and
                       manufacture Uioric so as to ensure the drug was at least as safe and
                       effective as other similar products;

                l.     Failing to ensure the product was accompanied by proper and accurate
                       warnings about possible adverse side effects associated with the use of
                       Uloric and that use of Uloric created a high risk of severe injuries; and

                m.     Failing to conduct adequate testing, including pre-clinical and clinical
                       testing, and post-marketing surveillance to determine the safety of Uloric.

60.      As a direct and proximate result of one or more of the above-stated negligent acts by
     Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 14 of 15 PageID #:14




        Defendants, Plaintiff suffered grievous bodily injuries and consequent economic and

        other losses, including pain and suffering, loss of a normal life, medical expenses,

        lost income and disability.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff incorporates by reference each preceding and succeeding

paragraph as though set forth fully at lengthy herein, and prays judgment in his favor and

against the Defendant awarding the following:

1.      A monetary award, sufficient to compensate plaintiff for the following categories of

        damages:

               a.      General    damages    for   severe   physical   pain,   mental    suffering,

                       inconvenience, and loss of the enjoyment of life;

               b.      Past, present, and future damages for costs of medical and rehabilitative

                       treatment and care for Plaintiff;

               c.      Past wage loss and future loss of earning capacity.

2.      Plaintiff’s cost of this action, together with interest on past and future special and

        general damage amounts from the date of injury at the legal rate until paid, interest on

        any judgment awarded herein at the legal rate until paid, and such other and further relief

        as the Court deems equitable and just.

3.      Any other award this Court deems equitable and just.

4.      Plaintiff demands a jury trial.



Date: November 20, 2019
Case: 1:19-cv-07651 Document #: 1 Filed: 11/20/19 Page 15 of 15 PageID #:15




                                                JOHNSON BECKER, PLLC

                                                /s/_Stacy K. Hauer___________
                                                Stacy K. Hauer (MN#317093)
                                                Timothy J. Becker (MN#256663)
                                                444 Cedar Street, Suite 1800
                                                St. Paul, MN 55101
                                                Tel: (612) 436-1800
                                                Fax: (612) 436-1801
                                                shauer@johnsonbecker.com
                                                tbecker@johnsonbecker.com



                                                MEYERS AND FLOWERS, LLC

                                                /s/ Peter J. Flowers_____________
                                                Peter J. Flowers (IL #06210847)
                                                3 North Second Street, Suite 300
                                                St.Charles, IL 60174
                                                Tel: (630) 232-6333
                                                Fax: (630) 845-8982
                                                pjf@meyers-flowers.com

                                                Attorneys for Plaintiff
